Case 20-32519 Document 2501-2 Filed in TXSB on 05/25/21 Page 1 of 6




                             Exhibit B

                          Proposed Order
         Case 20-32519 Document 2501-2 Filed in TXSB on 05/25/21 Page 2 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                ) Case No. 20-32519 (DRJ)
                     Reorganized Debtors.                       )
                                                                ) (Jointly Administered)
                                                                )

                       ORDER SUSTAINING LIQUIDATING TRUSTEE’S
                     TWENTY-FOURTH OMNIBUS OBJECTION TO CLAIMS
                         (NO SUPPORTING DOCUMENTS CLAIMS)

                                          (Related Docket No._____)

             Upon the Objection2 of the Liquidating Trustee seeking entry of an order (the “Order”)

disallowing and expunging the claims identified on Schedule 1 attached hereto, it is HEREBY

ORDERED THAT:

             1.     The Objection is sustained as set forth herein.

             2.     Each claim identified on Schedule 1 to this Order is disallowed in its entirety as

identified on Schedule 1 to this Order.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Liquidating
      Trustee’s Twenty-Fourth Omnibus Objection to Claims (No Supporting Documents Claims).

DOCS_NY:43269.1 59944/004                                -1-
       Case 20-32519 Document 2501-2 Filed in TXSB on 05/25/21 Page 3 of 6




        3.       Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) is authorized and

directed to update the claims register maintained in these chapter 11 cases to reflect the relief

granted in this Order.

        4.       Each claim and the objections by the Liquidating Trustee to each claim identified

in Schedule 1 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each claim identified on Schedule 1.

        5.       Notwithstanding the relief granted in this Order or any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s

right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in this Objection or any order granting the relief requested by this Objection; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Liquidating Trustee’s rights under the

Bankruptcy Code or any other applicable law.

        6.       The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.



                               [Remainder of Page Intentionally Left Blank]




DOCS_NY:43269.1 59944/004                        -2-
       Case 20-32519 Document 2501-2 Filed in TXSB on 05/25/21 Page 4 of 6




         7.      The Liquidating Trustee, Stretto, and the Clerk of the Court are authorized to take

all actions necessary to effectuate the relief granted pursuant to this Order in accordance with the

Objection.

         8.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.




 Date:                                    , 2021

                                                         THE HONORABLE DAVID R. JONES
                                                         CHIEF UNITED STATES BANKRUPTCY
                                                         JUDGE




DOCS_NY:43269.1 59944/004                          -3-
Case 20-32519 Document 2501-2 Filed in TXSB on 05/25/21 Page 5 of 6



                            Schedule 1
           Case 20-32519 Document 2501-2 Filed in TXSB on 05/25/21 Page 6 of 6




            Name of                                                                                        Reason for
Ref #                     Debtor Name    Claim # Date Filed         Claim to be Disallowed
            Claimant                                                                                        Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                   Priority: $0.00                   Claim does not include
         HILL WARD       Neiman Marcus                              General Unsecured: $32,096.86
  1                                         1941   7/17/2020                                               supporting
        HENDERSON        Group LTD LLC
                                                                                                         documentation
                                                                                   Total: $32,096.86

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                   Priority: $0.00                   Claim does not include
             STERLING Neiman Marcus                                 General Unsecured: $80,914.92
  2                                          644   5/19/2020                                               supporting
        NATIONAL BANK Group LTD LLC
                                                                                                         documentation
                                                                                   Total: $80,914.92

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                   Priority: $0.00                  Claim does not include
                         Neiman Marcus                                General Unsecured: $8,676.52
  3        WILDFOX LLC                      1468    7/1/2020                                              supporting
                         Group LTD LLC
                                                                                                        documentation
                                                                                   Total: $8,676.52

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                   Priority: $0.00                   Claim does not include
                         Neiman Marcus                                     General Unsecured: $0.00
  4        BYRD, DETRA                      1957   7/20/2020                                               supporting
                         Group LTD LLC
                                                                                                         documentation
                                                                                        Total: $0.00
